Citation Nr: 0616941	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, Mrs. E.V. and D.G.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant claims he had World War II service with 
recognized guerrilla units in the service of the U. S. Armed 
Forces for the Far East (USAFFE).

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which determined that the claimant does not have 
the required military service to be eligible for VA benefits.

Witnesses located at the RO provided testimony in November 
2004 at a video conference hearing before the undersigned 
Veterans Law Judge sitting in Washington, D.C.. A copy of the 
hearing transcript was placed in the claims file.  Additional 
evidence was received in March 2005 after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, the submission was accompanied by a waiver of 
referral to the AOJ.  38 C.F.R. § 20.1304 (2005).  
Consequently, a decision by the Board is not precluded.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant in this case had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.




CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met. 
38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 3.40, 3.41, 3.203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a veteran under the law.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Nevertheless, in this case, the RO provided correspondence in 
June 2002, a decision in September 2002, a statement of the 
case in September 2003 and a Supplemental Statement of the 
Case of December 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.

Because it has not been established that the appellant is a 
"veteran" for VA purposes, and since there is no additional 
and pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1) (2005).  This case hinges upon 
the threshold determination as to whether the appellant has 
recognized service to be considered a "veteran," and in this 
regard the service department has verified that he does not 
have the requisite service.  No amount of notice from VA can 
change the appellant's legal status as certified to VA by the 
service department.  The legal outcome is clearly dictated by 
the existing law regardless of any further notice the 
appellant might receive.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  Although it does not appear that VA 
notified the appellant that medical records were not obtained 
from The Medical City dating from 1995, records of 
hospitalization are not relevant to the question of veteran 
status for eligibility for VA benefits.  The appellant has 
not referred to any additional, unobtained, relevant 
evidence.  There is no reasonable possibility that obtaining 
a VA medical opinion would substantiate this claim, which has 
been denied because of a lack of qualifying service.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

II. Analysis

The appellant contends that he served with guerrilla forces 
recognized by the United States Armed Forces during World War 
II.  In his Veteran's Application for Compensation and/or 
Pension, VA Form 21-526, filed in May 2002, the appellant 
stated that he is disabled due to multiple disorders 
resulting from when he was a prisoner of war (POW).

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law 
also authorizes payment of a pension to a veteran who has the 
requisite service.  38 U.S.C.A. § 1521 (West 2002).

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2005).  However, such service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203 (2005).

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court of Appeals for Veterans Claims (Court) 
upheld the constitutionality of 38 U.S.C.A. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In the present case, the appellant submitted, in support of 
his claim, private medical records from The Medical City 
dated in April 2002; a copy of a Plaque of Recognition for 
service to the Filipino People during World War II, several 
buddy affidavits, documents reflecting the claimant's 
imprisonment during the Japanese occupation, confirmation of 
Military Service during World War II given by the Philippine 
Military Service Board, a copy of a news article detailing 
the appellant's service as well as a story about the 
claimant.  

In a document dated in September 2002 and one dated in 
October 2003, however, the United States National Personnel 
Records Center (NPRC) expressly certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether the claimant has qualifying 
service under title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Thus, if the United 
States service department refuses to verify the appellant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria, supra.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  Once verification is sought and a 
negative response is received, section 3.203(a) has no 
further application.  That result obtains regardless of 
whether the appellant submits any documents before the 
search.  The Board notes that the proper course for the 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  We note that recognition of his service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not equally sufficient for 
benefits administered by VA; this Department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

Verification of service was pursued for both names used by 
the claimant during World War II, but neither name yielded 
the requisite service certification.  The Board notes that no 
additional facts, such as alternate name spellings, or 
different dates of service/service numbers to warrant 
recertification, have been received by the RO.  Accordingly, 
the Board finds that VA has fulfilled its duty under 38 
C.F.R. § 3.203(c).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 
3.1(y)(1).


ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA benefits 
is not demonstrated, and the appeal is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


